Citation Nr: 1733652	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  12-11 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an increased disability rating for nephrolithiasis, currently rated as 30 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. G. LeMoine, Associate Attorney


INTRODUCTION

The Veteran served on active duty from October 2004 to July 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In March 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

This case was previously remanded by the Board in May 2015.  The case has been returned to the Board for review.

The June 2010 rating decision reduced the evaluation for nephrolithiasis from 30 percent to noncompensable, effective September 1, 2010.  However, during the appeal period, a rating decision dated in August 2015 restored the 30 percent rating effective from September 1, 2010.  Although the Veteran appealed from a rating decision which reduced the evaluation for nephrolithiasis, it was established at the March 2015 Board videoconference hearing that the Veteran desired to pursue his claim as both a rating reduction case and an increased rating case.  As such, the matter is for appellate consideration as characterized on the title page of this decision.

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that the disability at issue renders him unemployable.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

 
FINDING OF FACT

Throughout the rating period on appeal, the Veteran's nephrolithiasis has not been shown to be manifested by renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101.


CONCLUSION OF LAW

The criteria for entitlement to a rating in excess of 30 percent for nephrolithiasis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.115a, 4.115b Diagnostic Codes 7101, 7508, 7509 (2016)  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

General Legal Criteria

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Further, a disability rating may require re-evaluation in accordance with changes in a veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

Increased Rating for Nephrolithiasis

For the entire rating period on appeal, the Veteran's nephrolithiasis has been rated as 30 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7508.  Under DC 7508, nephrolithiasis is rated as hydronephrosis under DC 7509, except a veteran is entitled to a 30 percent rating under DC 7508 when there is recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.

Under DC 7509, for rating hydronephrosis, a maximum 30 percent schedular disability rating is assigned where there are frequent attacks of colic with infection and impaired kidney function.  Severe disability is to be rated based on renal dysfunction.  38 C.F.R. § 4.115b.

Renal dysfunction is rated under 38 C.F.R. § 4.115a.  A 30 percent rating is warranted when albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under DC 7101.  A 60 percent rating is warranted when there is constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating requires persistent edema and albuminuria with blood urea nitrogen (BUN) 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  A 100 percent rating requires regular dialysis, or precluding of more than sedentary activity from one of the following: persistent edema and albuminuria; or blood urea nitrogen more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  38 C.F.R. § 4.115a.

The Veteran contends that a rating in excess of 30 percent is warranted for his nephrolithiasis due to painful urination, increased urinary frequency, recurrent stone formation, and recurrent hospitalization.  See March 2015 Board Hearing Transcript.

After a review of all the evidence, lay and medical, the Board finds that a rating in excess of 30 percent is not warranted for the Veteran's nephrolithiasis for the entire rating period on appeal.  The 30 percent rating assigned for the Veteran's nephrolithiasis was based on continuing treatment and prescribed medication for his service-connected nephrolithiasis.  See, e.g., May 2015 BVA decision.  A 30 percent disability rating is the maximum schedular rating available under DCs 7508 and 7509.  Thus, a higher rating is not assignable under those Diagnostic Codes.

DC 7509 allows for a rating based on renal dysfunction where hydronephrosis is severe; however, the Board finds that the weight of the evidence demonstrates that the Veteran's nephrolithiasis has not more nearly approximated renal dysfunction with constant albuminuria with some edema; definite decrease in kidney function; or, hypertension to warrant a higher rating under the rating criteria for renal dysfunction.  See 38 C.F.R. § 4.115a.  The Veteran has not alleged, and the record does not otherwise reflect, that his nephrolithiasis has resulted in renal dysfunction.  The January 2012 and December 2015 VA examiners assessed that the Veteran does not have renal dysfunction.   Likewise, private treatment records throughout the appeal period show no clinical findings of, or treatment for, renal dysfunction.  

While the Veteran reported that his nephrolithiasis causes pain during urination, the December 2015 VA examiner noted that the nephrolithiasis does not impact his ability to work.  To the extent that the Veteran experiences pain during urination, such symptom is contemplated under the 30 percent disability rating assigned for nephrolithiasis under DC 7508.  38 C.F.R. § 4.115a.

The Board has also considered whether a higher rating is warranted based on hypertension at least 40 percent disabling under DC 7101.  Under DC 7101, which governs ratings of hypertensive vascular disease (hypertension and isolated systolic hypertension); a 40 percent rating is warranted for diastolic pressure predominantly 120 or more.  A 60 percent rating is warranted for diastolic pressure predominantly 130 or more.  In this case, private treatment records reflect diastolic pressure predominantly less than 120.  In December 2011, the Veteran's blood pressure was measured at 138/88.  In February 2012, blood pressure was measured at 110/68.  In May 2012, blood pressure was measured at 161/95 and 142/80.  In November 2012, blood pressure was measured at 162/90, 155/81 and 182/108.  In March 2013, blood pressure was measured at 150/90.  In May 2013, blood pressure was measured at 124/80.  In August 2013, blood pressure was measured at 165/90.  In January 2015, blood pressure was measured at 170/100 and 130/92.  In May 2015, blood pressure was measured at 155/97.  Accordingly, the Veteran's blood pressure readings throughout the appeal period do not meet or more nearly approximate the criteria for a 40 percent rating under DC 7101 so as to warrant the higher 60 percent rating under the renal dysfunction criteria.  38 C.F.R. § 4.115a.

Based on the foregoing, the Board finds that the weight of the evidence is against a disability rating in excess of 30 percent for nephrolithiasis for any period on appeal.  As the preponderance of the evidence is against the appeal for an increased rating for any period, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 C.F.R. §§ 4.3, 4.7.

In various statements, the Veteran identified urinary frequency, urinary urgency, and painful urination as symptoms of his nephrolithiasis.  See, e.g., March 2015 Board Hearing.  While the rating schedule for the genitourinary system provides for the rating of a variety of genitourinary disorders based on such symptoms as voiding dysfunction, urinary frequency, obstructed voiding, urinary tract infection, and/or neoplasms of the genitourinary system, 38 C.F.R. § 4.115a provides that only the predominant area of dysfunction is to be considered for rating purposes to avoid evaluating the same disability under various diagnoses, and to avoid violating the rule against the pyramiding of disability ratings.  38 C.F.R. §§ 4.14, 4.115a.  The Board finds that the Veteran's self-reports with regard to urinary frequency do not indicate a predominant area of dysfunction, where the service-connected disability of nephrolithiasis is specifically addressed by DC 7508, which provides for a 30 percent rating for recurrent stone formation requiring one or more of the following: (1) diet therapy, (2) drug therapy, or (3) invasive or noninvasive procedures more than two times per year.  Alternatively, DC 7509 directs that nephrolithiasis be rated as hydronephrosis as discussed above.

A disability rating in excess of 30 percent is not available under the rating criteria for obstructed voiding or urinary tract infection.  38 C.F.R. § 4.115a.  Moreover, the Board finds that the Veteran's self-reported statements made with regard to the severity of his urinary frequency are shown to be inconsistent, such that his self-reports with regard to urinary frequency are not credible for rating purposes.  During the March 2015 Board Hearing, the Veteran testified that prior to and during the period on appeal he had urinary frequency of more than 5 times per night.  However, at the December 2009 VA examination the Veteran reported nighttime urinary frequency of twice per night and at the December 2015 VA examination the VA examiner did not identify any additional pertinent physical findings, complications, conditions, signs or symptoms, including urinary frequency.  Additionally, at a November 2012 private treatment office visit the Veteran denied urinary frequency and a January 2015 private treatment notation reflects the Veteran was negative for genitourinary frequency.  The Board finds that the Veteran's self-reports are inconsistent, and not credible, and thus, are not sufficient to show a change in the predominant area of dysfunction upon which the Veteran is to be rated.

As to voiding dysfunction, the Veteran has not alleged, and the record does not otherwise show continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence requiring the wearing of absorbent materials which must be changed 2 to 4 times per day, so as to warrant a higher 40 percent rating based on voiding dysfunction.  Accordingly, the Board finds that alternate ratings based on voiding dysfunction or urinary frequency are not warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 30 percent for nephrolithiasis is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


